DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: para [0073-74] appear to contradict each other, with para [0073] indicating that an output of 1 represents a voice, and para [0074] indicating that an output of 0 represents a voice.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: para [0074] states that switch 805 receives the impact sound flag, but this is not depicted in the drawings.  
Appropriate correction is required.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-9 are directed to an apparatus, which is a machine or article of manufacture, claim 10 is directed to a method, which is a process, and claim 11 is directed to a computer readable medium, which is a machine or an article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites compositing two signals, which is a mathematical calculation. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, storing and receiving signals is merely insignificant extrasolution activity, and is not considered integration into a practical application.


Regarding claims 1 and 10-11, compositing signals is a mathematical calculation, which is an abstract idea. Storing and receiving signals are merely insignificant extrasolution activity, and does not constitute integration into a practical application or significantly more. Similarly, structural elements such as processor, storage, and computer readable medium are generic computing components, and do not constitute integration into a practical application or significantly more.

Regarding claim 2¸ selecting a signal is a mental process, which is an abstract idea without integration into a practical application and without significantly more.

Regarding claim 3, correcting a level of a signal is a mathematical calculation, which is an abstract idea without integration into a practical application and without significantly more.

Regarding claims 4, 6, and 8, the limitation is a further clarification of the above abstract ideas.

Regarding claim 5, separating and correcting signals are mathematical calculations, which are abstract ideas without integration into a practical application and without significantly more.

Regarding claims 7 and 9, structural elements such as microphone, receiver, transmitter, and output unit are generic components, and do not constitute integration into a practical application or 

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiman et al. (US 2013/0137480 A1), hereinafter referred to as Heiman.

Regarding claim 1, Heiman teaches:
A signal processing apparatus comprising: 
a storage unit that stores an acoustic signal (Fig. 1 element 120, para [0035], where the memory stores multiple samples of desired background sounds); and 
a signal processor that receives a mixed signal including at least one target signal, and composites the acoustic signal stored in the storage unit with the target signal (Fig. 1 element 110, para [0030], where a processor is used, and Fig. 2 element 225, para [0045], where the desired background is added to the noise-removed voice signal).  

Regarding claim 2, Heiman teaches:
The signal processing apparatus according to claim 1, wherein said storage unit stores a plurality of types of acoustic signals (Fig. 1 element 120, para [0035], where the memory stores multiple samples of desired background sounds), and 
the signal processing apparatus further comprises a selector that selects, from the storage unit, the acoustic signal to be composited with the target signal (Fig. 3 element 310, para [0057], where the selection circuit selects the desired background sound).  

Regarding claim 3, Heiman teaches:
The signal processing apparatus according to claim 1, further comprising a corrector that corrects a level of the acoustic signal read out from said storage unit before composition with the target 

Regarding claim 7, Heiman teaches:
A voice speech communication terminal incorporating a signal processing apparatus (Fig. 1, para [0027],where the terminal is a phone or headset connected to phone) described in claim 1, comprising 
a microphone that inputs a mixed signal (para [0038], where microphones received voice and background signals), 
wherein a signal processor composites a user voice signal as a target signal included in the input mixed signal with an acoustic signal prepared in advance (Fig. 2 element 225, para [0045], where the desired background is added to the noise-removed voice signal), and 
the voice speech communication terminal further comprises a transmitter that transmits a composited composite signal (para [0025], where the composite signal is transmitted to another party).  

Regarding claim 8, Heiman teaches:
The voice speech communication terminal according to claim 7, wherein the signal processor selects the acoustic signal to be composited in accordance with one of a speech communication partner and a speech communication situation (para [0023-25], where the system replaces the noisy background with user selected background sounds when speaking with another party).  

Regarding claim 9, Heiman teaches:
A voice speech communication terminal incorporating a signal processing apparatus (Fig. 1, para [0027],where the terminal is a phone or headset connected to phone) described in claim 1, comprising 

wherein a signal processor composites a user voice signal as a target signal included in the received mixed signal with an acoustic signal prepared in advance (Fig. 2 element 225, para [0045], where the desired background is added to the noise-removed voice signal), and 
the voice speech communication terminal further comprises a voice output unit that outputs a composited composite signal as a voice (para [0025], where the composite signal is transmitted to another party).  

Regarding claim 10, Heiman teaches:
A signal processing method comprising: 
receiving a mixed signal including at least one target signal (Fig. 1 element 120, para [0035], where the memory stores multiple samples of desired background sounds); and 
compositing an acoustic signal stored in advance with the target signal (Fig. 1 element 110, para [0030], where a processor is used, and Fig. 2 element 225, para [0045], where the desired background is added to the noise-removed voice signal).  

Regarding claim 11, Heiman teaches:
A non-transitory computer readable medium (para [0007], where a computer readable medium is used) storing a signal processing program for causing a computer to execute a method, comprising: 
receiving a mixed signal including at least one target signal (Fig. 1 element 120, para [0035], where the memory stores multiple samples of desired background sounds); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman, in view of Shim (US 2006/0199576 A1).

Regarding claim 4, Heiman teaches:
The signal processing apparatus according to claim 3,
Heiman does not teach:
wherein said corrector corrects the level of the acoustic signal read out from said storage unit in accordance with a level of the target signal included in the mixed signal.
Shim teaches:
wherein said corrector corrects the level of the acoustic signal read out from said storage unit in accordance with a level of the target signal included in the mixed signal (para [0073], where the background signal amplitude is manipulated to achieve a target ratio with the input signal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Heiman by applying the background gain modification of 

Regarding claim 6, Heiman in view of Shim teaches:
The signal processing apparatus according to claim 4, wherein said corrector corrects the level of the acoustic signal based on a ratio of the target signal and the acoustic signal, which is externally designated (Shim para [0073], where the background signal amplitude is manipulated to achieve a target ratio).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman, in view of Eppolito (US 2012/0185068 A1).

Regarding claim 5, Heiman teaches:
The signal processing apparatus according to claim 3, wherein said signal processor includes a separator that separates the mixed signal into the target signal and a background signal other than the target signal (para [0045], where the noise-removed voice is the target signal, and para [0047] where the original background sound is a separated noise signal), and
Heiman does not teach:
said corrector corrects the level of the acoustic signal read out from said storage unit in accordance with a level of the background signal included in the mixed signal.  
Eppolito teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Heiman by applying the background gain modification of Eppolito (Eppolito para [0113]) to the background sounds of Heiman (Heiman Fig. 2 element 225), in order to maintain a consistent volume level  of the background audio segments (Eppolito para [0113]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0154718 A1 Abstract, para [0024], [0026] teaches inserting noise data into a signal to maintain background noise continuity; US 2014/0040930 A1 para [0059-60] teach replacing background noises with replacement background noises as customized by the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658